Appellant insists that we were in error in holding that his rights were abridged in not giving his counsel time to prepare for trial. We have again carefully examined the bill of exceptions presenting this question. We are bound by the recitals in the bill. When the case was finally called for trial on November 26th, the newly appointed counsel desired further time to prepare some motions, and we quote from the bill as to what occurred.
". . . before any proceeding of any kind was had, the court stated to defendant's counsel that the court was willing to give him all the time he thought necessary for him to prepare for and file any motions he might desire to file, but called attention to the fact that it would necessitate the return of the special veniremen who were present consisting of about 50, and asked counsel if he had any objection to proceeding with the examination of such jurors as were present, with the understanding that adjournment would then be taken to Monday, the 29th, at which time he could present any motions desired, and same would be heard and passed on as seasonably filed. Counsel stated *Page 527 
that he was perfectly willing to pass upon the jurors present under such an understanding, and no further objection to proceeding was made by counsel. As soon as the jurors present were tested, court adjourned as agreed from Friday morning until Monday. On Monday defendant filed a motion to quash the indictment, which was heard upon its merits and overruled. Defendant then filed a motion for change of venue, which was heard under the agreement made the preceding Friday, and overruled on demurrer by the State on the ground that same was not supported by any affidavits as required by Statute. Defendant's counsel thus had all of the 27th and 28th, to further prepare for trial, and the agreement mentioned was understood by all parties as the postponement the defendant desired and all that he desired, the only qualifications being the agreement to test the jurors present Friday, which counsel for defendant agreed to without hesitation."
Many other matters are presented in the motion for rehearing. They only assert the correctness of the assignments of error in the original brief, and question the conclusions announced in our former opinion. While all issues presented originally received our most careful consideration, yet, because of the severest penalty known to our law having been assessed, we have again patiently examined the bills of exceptions presenting the various alleged errors committed on the trial. We find no occasion to write again at length with reference to them. The re-examination has only confirmed our belief that we reached and announced correct conclusions in our original opinion, and the only ones properly deducible from the record before us.
The motion for rehearing is overruled.
Overruled.